                  Case 19-10655-JKO       Doc 96     Filed 08/26/19    Page 1 of 4




    ORDERED in the Southern District of Florida on August 25, 2019.




                                                      John K. Olson, Judge
                                                      United States Bankruptcy Court
_____________________________________________________________________________




                           UNITED STATES BANKRUTPCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION
                                   www.flsb.uscourts.gov

   In re:

   CONSUMER ADVOCACY CENTER, INC.                      Case No. 19-10655-BKC-JKO

         Debtor.                                       Chapter 7
   ___________________________________/

    ORDER APPROVING EX-PARTE APPLICATION FOR APPROVAL OF EMPLOYMENT
           OF HAL A. LEVENBERG, CIRA, CFE, AND YIP ASSOCIATES AS
       FINANCIAL ADVISORS TO SONYA SALKIN SLOTT, CHAPTER 7 TRUSTEE,
                      NUNC PRO TUNC TO AUGUST 20, 2019

            THIS MATTER having come before the Court upon the Ex-Parte Application for

   Approval of Employment of Hal A. Levenberg, CIRA, CFE and Yip Associates as Financial

   Advisors to Sonya Salkin Slott, Chapter 7 Trustee, Nunc Pro Tunc to August 20, 2019 (the

   “Application”)[ECF No. 93] and the Affidavit of Hal A. Levenberg, CIRA, CFE on behalf of Yip

   Associates as Proposed Financial Advisors to Sonya Salkin Slott, Chapter 7 Trustee, and Nunc

   Pro Tunc to August 20, 2019 (the “Levenberg Affidavit”) attached to the Application as Exhibit


                                                 1
               Case 19-10655-JKO         Doc 96      Filed 08/26/19   Page 2 of 4



“A”. The Application requests entry of an order approving the Trustee’s employment of Hal A.

Levenberg, CIRA, CFE and Yip Associates.

       The Court has jurisdiction over the matters raised in the Application pursuant to 28 U.S.C

§§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C § 157(b)(2)(A). The relief

requested in the Application is in the best interests of the Estate and the creditors.       The

Levenberg Affidavit makes relevant disclosures as required by Fed. R. Bankr. P. 2014 and Fed.

R. Bankr. P. 2016. The Levenberg Affidavit contains a verified statement as required by Fed. R.

Bankr. P. 2014 demonstrating that Hal A. Levenberg, CIRA, CFE and Yip Associates are

disinterested as required by 11 U.S.C § 327(a) and Fed. R. Bankr. P. 2014, and the Court is

authorized to grant the relief requested in the Application.

       Upon the representations that Hal A. Levenberg, CIRA, CFE and Yip Associates hold no

interest adverse to the Trustee or the Bankruptcy Estate in the matters upon which it is to be

engaged, that Hal A. Levenberg, CIRA, CFE and Yip Associates are disinterested persons as

required by 11 U.S.C § 327(a) and have disclosed any connections with parties set forth in Fed.

Bankr. R. P. 2014, and that their employment is necessary and would be in the best interests of

the Estate, it is ORDERED as follows:

       1.      The Application is GRANTED.

       2.      The employment of Yip Associates as Financial Advisors to the Trustee in this

Chapter 7 case is APPROVED pursuant to 11 U.S.C § 327(a).

       3.      The Trustee is authorized to employ Hal A. Levenberg, CIRA, CFE and Yip

Associates as Financial Advisors to perform the services enumerated in the Application nunc pro

tunc to August 20, 2019.

       4.      Yip Associates shall apply for compensation and reimbursement of costs,




                                                 2
               Case 19-10655-JKO         Doc 96      Filed 08/26/19    Page 3 of 4



pursuant to 11 U.S.C §§ 330 and 331, at its standard rates, as they may be adjusted from time to

time, for services rendered and costs incurred on behalf of the Trustee.

       5.      This Court reserves jurisdiction over the parties and the subject matter to award

and/or approve fees and expenses of said parties appointed herein in accordance with the

applicable statutes and procedures.

                                               ###

Submitted by:
Sonya Salkin Slott, Trustee
PO Box 15580
Plantation, FL 33318
954-423-4469
sonya@msbankrupt.com


Copies Furnished to: Sonya Salkin Slott, Trustee
Trustee Salkin Slott is directed to serve copies of this Order upon all parties in interest upon
receipt thereof, and to file a Certificate of Service with the Court confirming such service.




                                                 3
Case 19-10655-JKO   Doc 96   Filed 08/26/19   Page 4 of 4




                         4
